—In an action to recover damages for breach of a commercial lease, the defendants appeal from so much of an order of the Supreme Court, Nassau County (McCarty, J.), dated June 18, 2001, as denied, in part, their motion to compel the plaintiff to comply with certain discovery demands, and granted the plaintiff’s cross motion for a protective order striking those demands.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendants’ assertion, the court properly refused to compel the plaintiff to comply with the stricken discovery demands, as they sought disclosure of matters which were not material to the issues involved in the action (see CPLR 3101 [a]; cf. Wind v Eli Lilly & Co., 164 AD2d 885; Altesman v Eli Lilly & Co., 164 AD2d 876).
The defendants’ remaining contentions are without merit (see Muller v Sorensen, 138 AD2d 683). Feuerstein, J.P., O’Brien, Luciano and Townes, JJ., concur.